Citation Nr: 0504864	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-16 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post L4 - L5 
discectomy with degenerative disc disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served in the United States Navy from March 1974 
to March 1977 and from March 1984 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
St. Petersburg, Florida.  In August 2003 the RO denied the 
appellant's claim of entitlement to service connection for 
status post L4 - L5 discectomy with degenerative disc 
disease.


REMAND

With regard to the claim for status post L4 - L5 discectomy 
and degenerative disc disease, the veteran's service medical 
records do not show treatment for, or a diagnosis of, a back 
disorder.  The veteran's separation examination report shows 
that his back was clinically evaluated as normal.  However, 
the veteran did report "a little" backache after a "right 
knee scope" in August 1996, as well as a history of episodic 
lower back pain at the time of his examination in 2000 
shortly before retirement.  The service medical records also 
show that the veteran had questions concerning back health in 
June 2000, shortly before retirement. Finally, the file 
contains numerous lay "buddy" statements from fellow 
service members who recall the veteran being treated for back 
pain.

The post-service medical evidence shows that the veteran 
began receiving treatment for back pain in 2002, 
approximately 2 years after separation from service.  No 
diagnosis was made at that time.  He was later diagnosed with 
left lumbar radiculopathy secondary to L4 - L5 HNP by Dr. 
Lurate.  He underwent a L4 - L5 discectomy in August 2002 at 
Sacred Heart Hospital, under the care of Dr. Lurate.  In May 
2003 Dr. Lurate wrote a letter stating, "On the other hand, 
the L5 - S1 degenerative disc disease, seen on his X-rays, 
would be considered to be more of a chronic problem.  This 
would be a disease process in evolution.  In my opinion, it 
is more likely than not that this process was occurring 
during his military service."  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a VA orthopedic back examination, nor has a VA 
etiological opinion been obtained.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the appellant 
for a VA orthopedic examination of the 
veteran's back to determine the etiology 
of any current back disorder present.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the diagnosed back disorder 
was initially manifested during the 
veteran's service.  The examiner should 
provide a complete rationale for the 
opinion expressed.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
scheduled examination.

2.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
be given the appropriate period of time 
within which to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




